Citation Nr: 0635601	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 10 percent 
disabling from November 8, 2001, to December 10, 2002, and 30 
percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1942 to October 1945.  He 
received the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating for the veteran's psychiatric 
disorder from 0 to 10 percent effective November 8, 2001 (the 
date his claim was received).  In a more recent August 2004 
decision, the RO again increased the rating - this time from 
10 to 30 percent, but only effective as of December 11, 2002 
(the date of a VA examination).  He since has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).

In October 2006, for good cause shown - the veteran's age, 
the Board advanced this case on the docket.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
nightmares, difficulties sleeping, occasional depression and 
panic attacks, mild short-term memory impairment, anxiety, 
and heightened startle response; he had a Global Assessment 
of Functioning (GAF) score of 70 in July 2002 and 60 in 
December 2002 - indicating mild to moderate social and 
occupational impairment.

2.  The veteran's psychiatric disorder does not, however, 
cause reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining work and 
social relationships, or other symptoms indicative of a 
higher level of occupational and social impairment.     

3.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more, or a combined 
rating of 60 percent or more (with at least one disability 
ratable at 40 percent or more).  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating of 30 
percent, but no higher, for the psychiatric disorder 
effective November 30, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Codes (DC) 9411, 9413 (2006).

2.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with VCAA notice letters in July 
2002 and December 2003.  Both letters addressed his claim for 
a TDIU.  The July 2002 letter, however, did not address the 
evidence needed to substantiate a claim for an increased 
rating for a psychiatric disorder.  Instead the letter 
addressed the evidence needed to substantiate a claim for 
service connection.  In actuality, service connection had 
already been established since October 1945 (although at a 
noncompensable rate since May 1949).  This error was 
corrected in the December 2003 letter, which apprised him of 
the type of evidence needed to support both his claims that 
was not on record at the time of the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  So the letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. at 130 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Recently, in Dingess v. Nicholson, the Court addressed the 
applicability of the VCAA notice requirements to situations 
where VA has granted service connection for a disability, 
but the veteran disagrees with the initial rating assigned.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  Specifically, VA must notify the claimant that 
"should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  These same notice 
requirements are equally applicable to situations, as here, 
where service connection has already been established for a 
specific disability and the veteran has filed a claim for an 
increased rating or a TDIU.  

In the December 2003 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claims for 
a higher rating for a psychiatric disorder and TDIU 
(including examples of the types of medical evidence that 
could be provided), the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  Although the letter did not notify him that a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
August 2004 statement of the case (SOC).  So the December 
2003 letter along with the August 2004 SOC satisfied the VCAA 
notice requirements as expressed by the Court in Dingess.  
See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  With regard to the veteran's claim for a TDIU, 
VCAA notice was provided in July 2002, so prior to the RO's 
initial decision in September 2002.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

With regard to the veteran's claim for an increased rating 
for a psychiatric disorder, the December 2003 VCAA letter was 
not provided until after the RO's initial unfavorable 
decision in September 2002.  So obviously this did not 
conform to the timing requirements mentioned above.  In 
situations such as this, however, the Court has clarified 
that VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pickett v. Nicholson, 2006 WL 2589417 at 
*5-6 (Sept. 11, 2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   

Here, the December 2003 VCAA notice provided the veteran with 
ample opportunity to respond before the August 2004 SOC, 
wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question.  He did not respond to the 
December 2003 letter and has not otherwise indicated he has 
any additional evidence or information to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pickett v. Nicholson, 2006 WL 2589417 at *5-6.


The veteran's service medical records (SMRs) were already 
associated with his claims file (c-file).  In developing his 
claims, the RO obtained his VA outpatient treatment (VAOPT) 
records and Physician's Questionnaires from Dr. Bogen.  
In addition, VA examinations were scheduled in July 2002 and 
December 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's psychiatric disorder has been rated under DC 
9413 (an anxiety disorder) and DC 9411 (specifically for 
post-traumatic stress disorder (PTSD)).  See 38 C.F.R. § 
4.130.  Both psychiatric disorders - neuroses, in turn, 
are evaluated according to the General Rating Formula for 
Mental Disorders.  The requirements for ratings at the 
various levels are as follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).



A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran's SMRs indicate he was treated for "combat 
exhaustion" in December 1944, shortly after sustaining a 
shrapnel wound to his right arm.  An April 1946 rating 
decision granted him service connection for "anxiety state" 
and assigned an initial 10 percent rating effective from the 
day after he was discharged from military service.  In a 
December 1947 decision, the 10 percent rating was continued, 
but the disability was recharacterized as "psychoneurosis, 
anxiety reaction."  In March 1949, after showing 
improvement, the rating for this disorder was reduced to 0 
percent (i.e. noncompensable).  This noncompensable rating 
remained in effect until November 2001, when he filed the 
claim currently at issue on appeal.  

VAOPT records indicate, in August 2001, the veteran 
complained of sleep problems, depression, and other symptoms 
commonly associated with PTSD.  A December 2001 note by Dr. 
Bogen indicates the veteran denied feeling depressed, but 
said he sometimes felt lonely.  He had nightmares and a 
pronounced startle reaction, but no avoidance tendencies.  

A May 2002 Physician's Questionnaire submitted by Dr. Bogen 
indicates the veteran had insomnia, mild memory impairment, 
and isolation tendencies.  He also complained of 
irritability, anxiety, and depression.   The doctor noted 
that the veteran experienced occupation and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which is 
equivalent to a 30 percent rating.  The doctor stated that 
the veteran did not experience total occupational and social 
impairment, but went on to say he believed the veteran was 
unemployable due to his psychiatric condition.  In October 
2002, Dr. Bogen submitted another Questionnaire indicating 
again that the veteran experienced occupational and social 
impairment with occasional decrease in work efficiency (i.e., 
a 30 percent rating), but did not experience occupational and 
social impairment with reduced reliability and productivity 
(i.e., a 50 percent rating).  Once again, the doctor stated 
the veteran did not have total occupation and social 
impairment, but was unemployable due to his psychiatric 
disorder.  

The report of a July 2002 VA examination indicates the 
veteran was 84 years old at the time of the examination.  He 
was cooperative, energetic, very euthymic, and in a good 
mood.  He had some memory problems, especially with exact 
dates and names, but given time he was able to remember them.  
He had been employed for 40 years in the painting business, 
and retired at age 62.  He reported missing his wife who died 
in 1991, but he had daily contact with his daughter and also 
went to the bowling alley every day.  He also reported 
attending a weekly WWII support group.  He reported chronic 
sleep impairment and nightmares for which he took medication, 
but no other significant symptoms or disorders that 
interfered with his lifestyle.  The examiner noted he did not 
meet the full criteria for a diagnosis of PTSD, and instead 
assigned a diagnosis of adjustment disorder with depressed 
mood (Axis I) with a GAF score of 70 (Axis V).

The report of the December 2002 VA examination indicates the 
veteran experienced moderate psychiatric symptoms, but was 
able to work full-time until he retired.  He reported some 
suicidal ideation in the past, occasional panic attacks, 
depression, anxiety, difficulty controlling his temper, and 
considerable sleep impairment.  This time the examiner gave 
him a diagnosis of PTSD (Axis I) with a GAF score of 60 (Axis 
V).  

In March 2004, Dr. Bogen submitted a statement further 
explaining the two Physician's Questionnaires he had 
completed in May and October 2002.  The doctor reiterated 
that he did not believe the veteran experienced total 
occupational and social impairment, but that the impairment 
was of sufficient severity to preclude him from being 
gainfully employed.  In support of this conclusion, the 
doctor referenced the July 2002 examiner's statement that 
the question of employability at age 84 is not relevant.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 51 to 
60 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

In order to receive a higher 50 percent rating for his 
psychiatric disorder, the evidence must show the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence as a whole, however, does not indicate the 
veteran's psychiatric disorder meets this level of 
impairment.  He maintains a close relationship with his 
daughter and, indeed, sees her on a daily basis.  He also 
goes bowling daily and is active in his community - 
including participating in a World War II support group.  So 
any social impairment as a result of his psychiatric disorder 
is no more than mild in severity.  Furthermore, he was able 
to work full-time for 40 years before retiring, an indication 
his psychiatric disorder had little, if any, occupational 
impairment - at least during those years.  His psychiatric 
disorder is manifested mostly by nightmares and sleeping 
difficulties, however, the July 2002 examiner indicated this 
might improve if he took his medication more regularly.  At 
the December 2002 VA examination, he reported occasional 
panic attacks, some suicidal ideation in the past, and 
occasional depression, especially surrounding the death of 
his wife in 1991.  There was no speech impairment, however, 
there was some mild short-term memory impairment.  Overall, 
these symptoms are more indicative of a 30 percent rating. 

Furthermore, Dr. Bogen noted in his October 2002 Physician's 
Questionnaire that the veteran did not meet the level of 
occupational and social impairment to warrant a higher 50 
percent rating.  For these reasons, a rating higher than 30 
percent is denied because the preponderance of the evidence 
is unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

As mentioned, from November 8, 2001 to December 10, 2002, the 
veteran's psychiatric disorder has been rated as 10 percent 
disabling.  This is primarily due to the report of the July 
2002 VA examination, which noted the veteran had only mild 
impairment and a GAF score of 70.  On the other hand, Dr. 
Bogen's May 2002 Physician Questionnaire indicates the 
veteran met a level of impairment most equivalent to a 30 
percent rating.  A December 2001 VAOPT record notes 
the veteran denied feeling depressed, but said he sometimes 
felt lonely.  He had frequent nightmares, insomnia and 
anxiety.  The Board finds that the evidence for and against 
granting a higher 30 percent rating during this time period 
is evenly balanced (i.e., in relative equipoise).  
So the benefit of the doubt will be resolved in the veteran's 
favor and a higher 30 percent rating granted as of November 
8, 2001 (keeping in mind his current 30 percent rating only 
dates from December 11, 2002).  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  So he is receiving about a year's worth of 
extra compensation at this higher 30 percent level.

The Board has also considered whether the veteran is entitled 
to an extra-schedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1).  The evidence, however, does not show 
he has been frequently hospitalized on account of his 
psychiatric disorder or that it has caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply are not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

With regard to the veteran's claim for a TDIU, he currently 
has a 30 percent rating for a psychiatric disorder, a 10 
percent rating for tinnitus, a 0 percent rating for a healed 
fracture of the right humerus, and a 0 percent rating for 
hearing loss.  He has a combined 40 percent rating.  
See 38 C.F.R. § 4.25 (discussing how to compute combined 
ratings).  In order to warrant a TDIU, he must be unable to 
secure or follow substantially gainful occupation as a result 
of his service-connected disabilities - provided there is a 
single service-connected disability ratable at 60 percent or 
more, or provided as a result of two or more disabilities, at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  This is not the 
case here, so the veteran can only possibly receive this 
benefit on an extra-schedular basis.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).

Dr. Bogen indicated he believed the veteran was unemployable 
due to his psychiatric disorder.  This, however, contradicts 
his own findings that the veteran's impairment was no more 
than 30 percent with only occasional occupational impairment.  
Furthermore, Dr. Bogen alluded to the fact that the veteran 
is 84 years old and so the question as to employability 
should not be relevant.  Age, however, may not be considered 
as a factor in evaluating service-connected disability; and 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19.

For these reasons, the claim for a TDIU must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 
at 519.




ORDER

A higher 30 percent rating is granted for the acquired 
psychiatric disorder effective November 8, 2001, subject to 
the laws and regulations governing the payment of VA 
compensation.  A rating higher than 30 percent, however, is 
denied.

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


